Mr. Presiding Justice McSurely delivered the opinion of the court. 4. Carriers, § 168*—what does not constitute actionable fraud or deceit by consignor. Delivery of shipment to carrier by consignor, without stating the value thereof, though he knows there is a clause in the receipt limiting carrier’s liability to $50 in case a higher value is not given, does not amount to fraud and deceit entitling the carrier to recover damages sustained by recovery of a judgment against it by the consignee for loss of shipment. 5. Judgment, § 502*—when judgment by consignee against carrier for negligence conclusive in action by carrier against consignor. Where a consignee has recovered judgment against a carrier for loss of shipment caused by the latter’s negligence, such carrier cannot recover damages sustained thereby of the consignor based on his fraud and deceit in not stating the true value of the shipment under contract limiting carrier’s liability to a certain amount unless such shipment is valued in excess thereof.